Case 2:19-cv-02085-AB-RAO Document 62 Filed 05/20/20 Page 1 of 6 Page ID #:1624



   1                                                                      JS-6
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16                     UNITED STATES DISTRICT COURT
  17              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18
       CANON INC., a Japanese corporation,      Case No. 2:19-cv-02085-AB-RAO
  19
                            Plaintiff,
  20                      v.                    JOINT STIPULATION,
                                                CONSENT JUDGMENT, AND
  21   LD PRODUCTS, INC., a California          PERMANENT INJUNCTION
       corporation,
  22
                            Defendant.
  23

  24   LD PRODUCTS, INC., a California
       corporation,
  25
                            Counterclaimant,
  26                      v.
  27   CANON INC., a Japanese corporation,
  28                        Counterdefendant.


                         JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-02085-AB-RAO Document 62 Filed 05/20/20 Page 2 of 6 Page ID #:1625



   1         WHEREAS, Plaintiff Canon Inc. brought this suit against Defendant LD
   2   Products, Inc. for infringement of Canon’s U.S. Patent Nos. 7,869,740 B2,
   3   8,165,494 B2, 8,588,646 B2, 8,971,760 B2, 9,494,916 B2, 9,857,763 B2, and
   4   10,162,304 B2 (collectively, “Asserted Patents”) based on Defendant’s alleged
   5   unauthorized manufacture, importation, sale, and/or offer for sale of certain toner
   6   cartridges, including toner cartridges having the product designations
   7   UNIVCF210X, UNIVCF211A, UNIVCF212A, and UNIVCF213A (“Accused
   8   Products”);
   9         WHEREAS, LD PRODUCTS has denied that it infringes any valid claims
  10   of the Asserted Patents and has asserted Counterclaims against CANON, which
  11   CANON has denied;
  12         WHEREAS, Defendant wishes to conclude this litigation without further
  13   contesting infringement, validity, or enforceability of any claims of the Asserted
  14   Patents;
  15         WHEREAS, Plaintiff and Defendant have agreed in a separate agreement to
  16   settle the matters in issue between them; and
  17         WHEREAS, Plaintiff and Defendant, through their respective counsel,
  18   hereby agree to entry of this Stipulation, Consent Judgment, and Permanent
  19   Injunction (“Consent Judgment”), subject to approval of the Court;
  20         NOW, THEREFORE, IT IS HEREBY STIPULATED, ORDERED, AND
  21   ADJUDGED:
  22         1.      This is an action for patent infringement under the patent laws of the
  23   United States, Title 35 of the United States Code.
  24         2.      This Court has jurisdiction over Defendant and the subject matter of
  25   this action under 28 U.S.C §§ 1331 and 1338(a). Venue is proper in this Court
  26   pursuant to 28 U.S.C § 1400(b).
  27         3.      Plaintiff is the owner of all right, title, and interest in and to the
  28   Asserted Patents.

                                                    2
                             JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-02085-AB-RAO Document 62 Filed 05/20/20 Page 3 of 6 Page ID #:1626



   1         4.     Defendant has imported, sold, and/or offered for sale in the United
   2   States the Accused Products.
   3         5.     For purposes of this lawsuit and any proceeding to enforce this
   4   Consent Judgment, Defendant does not contest that all of the claims of the
   5   Asserted Patents asserted in Plaintiff’s First Amended Complaint are valid,
   6   enforceable, and infringed by the Accused Products. Nothing in this Consent
   7   Judgment shall be construed as an admission of liability by any party for any other
   8   purpose.
   9         6.     Judgment is entered for Plaintiff and against Defendant on the claims
  10   asserted in Plaintiff’s Complaint.
  11         7.     Effective as of the date this Consent Judgment is entered by the Court,
  12   Defendant and its subsidiaries, affiliates, officers, directors, agents, servants,
  13   employees, successors, and assigns, and all other persons and organizations in
  14   active concert or participation with any of the foregoing, are hereby permanently
  15   enjoined and restrained from engaging in any of the following activities:
  16                (a)    making, using, selling, or offering for sale in the United States,
  17   or importing into the United States, during the remaining term of the Asserted
  18   Patents, (i) any of the Accused Products, (ii) any other toner cartridge having the
  19   components shown in attached Appendix A, and (iii) any other toner cartridge that
  20   is not more than colorably different in structure from either (i) or (ii) and falls
  21   within the scope of one or more claims of the Asserted Patents;
  22                (b)    otherwise directly infringing, contributorily infringing, or
  23   inducing infringement of any of the claims of the Asserted Patents with respect to
  24   (i) any of the Accused Products, (ii) any other toner cartridge having the
  25   components shown in attached Appendix A, and (iii) any other toner cartridge that
  26   is not more than colorably different in structure from either (i) or (ii) and falls
  27   within the scope of one or more claims of the Asserted Patents; and
  28                (c)    assisting, aiding, or abetting any other person or business entity

                                                   3
                            JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-02085-AB-RAO Document 62 Filed 05/20/20 Page 4 of 6 Page ID #:1627
Case 2:19-cv-02085-AB-RAO Document 62 Filed 05/20/20 Page 5 of 6 Page ID #:1628


                                      APPENDIX A
   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                             5
                         JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-02085-AB-RAO Document 62 Filed 05/20/20 Page 6 of 6 Page ID #:1629



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                             6
                         JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
